A petition for certification of the judgment in A-002058-15 having been submitted to this Court, and the Court having considered the same;
It is ORDERED that the petition for certification is granted, limited to the issue of whether defendant's indictment should be dismissed because the prosecution presented the case to three separate grand juries before one returned an indictment; and it is further
ORDERED that the appellant may electronically serve and file a supplemental brief on or before May 7, 2019, and respondent may serve and file a supplemental brief forty-five (45) days after the filing of appellant's supplemental submission, or, if appellant declines to file such a submission, on or before June 21, 2019.